

	

		II

		109th CONGRESS

		1st Session

		S. 1145

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Mr. Kennedy (for

			 himself, Mr. Specter,

			 Mr. Smith, Mr.

			 Leahy, Ms. Collins,

			 Mr. Lieberman, Ms. Snowe, Mr.

			 Wyden, Mr. Jeffords,

			 Mr. Schumer, Mr. Chafee, Mr.

			 Akaka, Mr. Ensign,

			 Mr. Bayh, Mr.

			 Biden, Mr. Bingaman,

			 Mrs. Boxer, Ms.

			 Cantwell, Mrs. Clinton,

			 Mr. Coleman, Mr. Corzine, Mr.

			 Dayton, Mr. Dodd,

			 Mr. Durbin, Mrs. Feinstein, Mr.

			 Harkin, Mr. Inouye,

			 Mr. Johnson, Mr. Kerry, Ms.

			 Landrieu, Mr. Levin,

			 Mrs. Lincoln, Ms. Mikulski, Mrs.

			 Murray, Mr. Nelson of

			 Nebraska, Mr. Nelson of

			 Florida, Mr. Obama,

			 Mr. Reed, Mr.

			 Salazar, Mr. Sarbanes,

			 Ms. Stabenow, Mr. Lautenberg, Mr.

			 Pryor, and Mr. Rockefeller)

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To provide Federal assistance to States and

		  local jurisdictions to prosecute hate crimes.

	

	

		1.Short titleThis Act may be cited as the

			 Local Law Enforcement Enhancement Act

			 of 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)The incidence of violence motivated by the

			 actual or perceived race, color, religion, national origin, gender, sexual

			 orientation, or disability of the victim poses a serious national

			 problem.

			(2)Such violence disrupts the tranquility and

			 safety of communities and is deeply divisive.

			(3)State and local authorities are now and

			 will continue to be responsible for prosecuting the overwhelming majority of

			 violent crimes in the United States, including violent crimes motivated by

			 bias. These authorities can carry out their responsibilities more effectively

			 with greater Federal assistance.

			(4)Existing Federal law is inadequate to

			 address this problem.

			(5)The prominent characteristic of a violent

			 crime motivated by bias is that it devastates not just the actual victim and

			 the family and friends of the victim, but frequently savages the community

			 sharing the traits that caused the victim to be selected.

			(6)Such violence substantially affects

			 interstate commerce in many ways, including—

				(A)by impeding the movement of members of

			 targeted groups and forcing such members to move across State lines to escape

			 the incidence or risk of such violence; and

				(B)by preventing members of targeted groups

			 from purchasing goods and services, obtaining or sustaining employment, or

			 participating in other commercial activity.

				(7)Perpetrators cross State lines to commit

			 such violence.

			(8)Channels, facilities, and instrumentalities

			 of interstate commerce are used to facilitate the commission of such

			 violence.

			(9)Such violence is committed using articles

			 that have traveled in interstate commerce.

			(10)For generations, the institutions of

			 slavery and involuntary servitude were defined by the race, color, and ancestry

			 of those held in bondage. Slavery and involuntary servitude were enforced, both

			 prior to and after the adoption of the 13th amendment to the Constitution of

			 the United States, through widespread public and private violence directed at

			 persons because of their race, color, or ancestry, or perceived race, color, or

			 ancestry. Accordingly, eliminating racially motivated violence is an important

			 means of eliminating, to the extent possible, the badges, incidents, and relics

			 of slavery and involuntary servitude.

			(11)Both at the time when the 13th, 14th, and

			 15th amendments to the Constitution of the United States were adopted, and

			 continuing to date, members of certain religious and national origin groups

			 were and are perceived to be distinct races. Thus, in order to

			 eliminate, to the extent possible, the badges, incidents, and relics of

			 slavery, it is necessary to prohibit assaults on the basis of real or perceived

			 religions or national origins, at least to the extent such religions or

			 national origins were regarded as races at the time of the adoption of the

			 13th, 14th, and 15th amendments to the Constitution of the United

			 States.

			(12)Federal jurisdiction over certain violent

			 crimes motivated by bias enables Federal, State, and local authorities to work

			 together as partners in the investigation and prosecution of such

			 crimes.

			(13)The problem of crimes motivated by bias is

			 sufficiently serious, widespread, and interstate in nature as to warrant

			 Federal assistance to States and local jurisdictions.

			3.Definition of hate

			 crimeIn this Act, the term

			 hate crime has the same meaning as in

			 section

			 280003(a) of the Violent

			 Crime Control and Law Enforcement Act of 1994 (28 U.S.C. 994

			 note).

		4.Support for criminal

			 investigations and prosecutions by State and local law enforcement

			 officials

			(a)Assistance

			 other than financial assistance

				(1)In

			 generalAt the request of a

			 law enforcement official of a State or Indian tribe, the Attorney General may

			 provide technical, forensic, prosecutorial, or any other form of assistance in

			 the criminal investigation or prosecution of any crime that—

					(A)constitutes a crime of violence (as defined

			 in section 16 of title 18, United States Code);

					(B)constitutes a felony under the laws of the

			 State or Indian tribe; and

					(C)is motivated by prejudice based on the

			 race, color, religion, national origin, gender, sexual orientation, or

			 disability of the victim, or is a violation of the hate crime laws of the State

			 or Indian tribe.

					(2)PriorityIn providing assistance under paragraph

			 (1), the Attorney General shall give priority to crimes committed by offenders

			 who have committed crimes in more than 1 State and to rural jurisdictions that

			 have difficulty covering the extraordinary expenses relating to the

			 investigation or prosecution of the crime.

				(b)Grants

				(1)In

			 generalThe Attorney General

			 may award grants to assist State, local, and Indian law enforcement officials

			 with the extraordinary expenses associated with the investigation and

			 prosecution of hate crimes.

				(2)Office of

			 Justice ProgramsIn

			 implementing the grant program, the Office of Justice Programs shall work

			 closely with the funded jurisdictions to ensure that the concerns and needs of

			 all affected parties, including community groups and schools, colleges, and

			 universities, are addressed through the local infrastructure developed under

			 the grants.

				(3)Application

					(A)In

			 generalEach State that

			 desires a grant under this subsection shall submit an application to the

			 Attorney General at such time, in such manner, and accompanied by or containing

			 such information as the Attorney General shall reasonably require.

					(B)Date for

			 submissionApplications

			 submitted pursuant to subparagraph (A) shall be submitted during the 60-day

			 period beginning on a date that the Attorney General shall prescribe.

					(C)RequirementsA State or political subdivision of a State

			 or tribal official applying for assistance under this subsection shall—

						(i)describe the extraordinary purposes for

			 which the grant is needed;

						(ii)certify that the State, political

			 subdivision, or Indian tribe lacks the resources necessary to investigate or

			 prosecute the hate crime;

						(iii)demonstrate that, in developing a plan to

			 implement the grant, the State, political subdivision, or tribal official has

			 consulted and coordinated with nonprofit, nongovernmental victim services

			 programs that have experience in providing services to victims of hate crimes;

			 and

						(iv)certify that any Federal funds received

			 under this subsection will be used to supplement, not supplant, non-Federal

			 funds that would otherwise be available for activities funded under this

			 subsection.

						(4)DeadlineAn application for a grant under this

			 subsection shall be approved or disapproved by the Attorney General not later

			 than 30 business days after the date on which the Attorney General receives the

			 application.

				(5)Grant

			 amountA grant under this

			 subsection shall not exceed $100,000 for any single jurisdiction within a 1

			 year period.

				(6)ReportNot later than December 31, 2006, the

			 Attorney General shall submit to Congress a report describing the applications

			 submitted for grants under this subsection, the award of such grants, and the

			 purposes for which the grant amounts were expended.

				(7)Authorization

			 of appropriationsThere is

			 authorized to be appropriated to carry out this subsection $5,000,000 for each

			 of fiscal years 2006 and 2007.

				5.Grant program

			(a)Authority to

			 make grantsThe Office of

			 Justice Programs of the Department of Justice shall award grants, in accordance

			 with such regulations as the Attorney General may prescribe, to State and local

			 programs designed to combat hate crimes committed by juveniles, including

			 programs to train local law enforcement officers in identifying, investigating,

			 prosecuting, and preventing hate crimes.

			(b)Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to carry out this

			 section.

			6.Authorization for

			 additional personnel to assist State and local law enforcementThere are authorized to be appropriated to

			 the Department of the Treasury and the Department of Justice, including the

			 Community Relations Service, for fiscal years 2006, 2007, and 2008 such sums as

			 are necessary to increase the number of personnel to prevent and respond to

			 alleged violations of section 249 of title 18, United States Code, as added by

			 section 7.

		7.Prohibition of certain

			 hate crime acts

			(a)In

			 generalChapter 13 of title

			 18, United States Code, is amended by adding at the end the following:

				

					249.Hate crime

				acts

						(a)In

				general

							(1)Offenses

				involving actual or perceived race, color, religion, or national

				originWhoever, whether or

				not acting under color of law, willfully causes bodily injury to any person or,

				through the use of fire, a firearm, or an explosive or incendiary device,

				attempts to cause bodily injury to any person, because of the actual or

				perceived race, color, religion, or national origin of any person—

								(A)shall be imprisoned not more than 10 years,

				fined in accordance with this title, or both; and

								(B)shall be imprisoned for any term of years

				or for life, fined in accordance with this title, or both, if—

									(i)death results from the offense; or

									(ii)the offense includes kidnaping or an

				attempt to kidnap, aggravated sexual abuse or an attempt to commit aggravated

				sexual abuse, or an attempt to kill.

									(2)Offenses

				involving actual or perceived religion, national origin, gender, sexual

				orientation, or disability

								(A)In

				generalWhoever, whether or

				not acting under color of law, in any circumstance described in subparagraph

				(B), willfully causes bodily injury to any person or, through the use of fire,

				a firearm, or an explosive or incendiary device, attempts to cause bodily

				injury to any person, because of the actual or perceived religion, national

				origin, gender, sexual orientation, or disability of any person—

									(i)shall be imprisoned not more than 10 years,

				fined in accordance with this title, or both; and

									(ii)shall be imprisoned for any term of years

				or for life, fined in accordance with this title, or both, if—

										(I)death results from the offense; or

										(II)the offense includes kidnaping or an

				attempt to kidnap, aggravated sexual abuse or an attempt to commit aggravated

				sexual abuse, or an attempt to kill.

										(B)Circumstances

				describedFor purposes of

				subparagraph (A), the circumstances described in this subparagraph are

				that—

									(i)the conduct described in subparagraph (A)

				occurs during the course of, or as the result of, the travel of the defendant

				or the victim—

										(I)across a State line or national border;

				or

										(II)using a channel, facility, or

				instrumentality of interstate or foreign commerce;

										(ii)the defendant uses a channel, facility, or

				instrumentality of interstate or foreign commerce in connection with the

				conduct described in subparagraph (A);

									(iii)in connection with the conduct described in

				subparagraph (A), the defendant employs a firearm, explosive or incendiary

				device, or other weapon that has traveled in interstate or foreign commerce;

				or

									(iv)the conduct described in subparagraph

				(A)—

										(I)interferes with commercial or other

				economic activity in which the victim is engaged at the time of the conduct;

				or

										(II)otherwise affects interstate or foreign

				commerce.

										(b)Certification

				requirementNo prosecution of

				any offense described in this subsection may be undertaken by the United

				States, except under the certification in writing of the Attorney General, the

				Deputy Attorney General, the Associate Attorney General, or any Assistant

				Attorney General specially designated by the Attorney General that—

							(1)he or she has reasonable cause to believe

				that the actual or perceived race, color, religion, national origin, gender,

				sexual orientation, or disability of any person was a motivating factor

				underlying the alleged conduct of the defendant; and

							(2)he or his designee or she or her designee

				has consulted with State or local law enforcement officials regarding the

				prosecution and determined that—

								(A)the State does not have jurisdiction or

				does not intend to exercise jurisdiction;

								(B)the State has requested that the Federal

				Government assume jurisdiction;

								(C)the State does not object to the Federal

				Government assuming jurisdiction; or

								(D)the verdict or sentence obtained pursuant

				to State charges left demonstratively unvindicated the Federal interest in

				eradicating bias-motivated violence.

								(c)DefinitionsIn this section—

							(1)the term explosive or incendiary

				device has the meaning given the term in section 232 of this title;

				and

							(2)the term firearm has the

				meaning given the term in section 921(a) of this

				title.

							.

			(b)Technical and

			 conforming amendmentThe

			 analysis for chapter 13 of title 18, United States Code, is amended by adding

			 at the end the following:

				

					

						249. Hate crime

				acts

					

					.

			8.Duties of Federal

			 sentencing commission

			(a)Amendment of

			 Federal sentencing guidelinesPursuant to the authority provided under

			 section 994 of title 28, United States Code, the United States Sentencing

			 Commission shall study the issue of adult recruitment of juveniles to commit

			 hate crimes and shall, if appropriate, amend the Federal sentencing guidelines

			 to provide sentencing enhancements (in addition to the sentencing enhancement

			 provided for the use of a minor during the commission of an offense) for adult

			 defendants who recruit juveniles to assist in the commission of hate

			 crimes.

			(b)Consistency

			 with other guidelinesIn

			 carrying out this section, the United States Sentencing Commission

			 shall—

				(1)ensure that there is reasonable consistency

			 with other Federal sentencing guidelines; and

				(2)avoid duplicative punishments for

			 substantially the same offense.

				9.StatisticsSubsection (b)(1) of the first section of

			 the Hate Crimes Statistics Act (28 U.S.C. 534 note) is amended

			 by inserting gender, after race,.

		10.SeverabilityIf any provision of this Act, an amendment

			 made by this Act, or the application of such provision or amendment to any

			 person or circumstance is held to be unconstitutional, the remainder of this

			 Act, the amendments made by this Act, and the application of the provisions of

			 such to any person or circumstance shall not be affected thereby.

		

